UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JEFFREY PRESTON MCCLUNG,               
               Petitioner-Appellant,
                 v.                              No. 03-6952
BOBBY P. SHEARIN,
              Respondent-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              William D. Quarles, Jr., District Judge.
                       (CA-02-3557-WDQ)

                  Submitted: December 10, 2003

                      Decided: February 6, 2004

    Before WILKINSON and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated and remanded in part, by unpublished per
curiam opinion.


                             COUNSEL

Jeffrey Preston McClung, Appellant Pro Se. Allen F. Loucks,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.
2                        MCCLUNG v. SHEARIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jeffrey Preston McClung, a federal prisoner, appeals from the dis-
trict court’s grant of summary judgment to Defendant in McClung’s
28 U.S.C. § 2241 (2000) petition. McClung sought restoration of
good conduct time that was forfeited as a result of a disciplinary con-
viction. McClung asserts that there was insufficient evidence to sup-
port his conviction for possession of a dangerous weapon and that his
due process rights were violated because (1) informant information
was withheld from the hearing officer; (2) McClung was denied the
ability to call witnesses, present evidence, and be represented by a
staff representative; and (3) the district court erred in denying him
discovery.

   Federal prisoners must exhaust their administrative remedies prior
to filing § 2241 petitions. Carmona v. United States Bureau of Pris-
ons, 243 F.3d 629, 634 (2d Cir. 2001); Little v. Hopkins, 638 F.2d
953, 953-54 (6th Cir. 1981). Failure to exhaust may only be excused
upon a showing of cause and prejudice. Carmona, 243 F.3d at 634-
35. In his final administrative appeal, McClung failed to allege that
informant information was withheld or that he was denied due process
at the hearing, and he provides no excuse for his failure to do so.
Thus, these claims were procedurally defaulted and unreviewable in
a § 2241 petition. In addition, because his informant claims are
defaulted, McClung’s related request for discovery was properly
denied.

   Turning to his claim of insufficient evidence, the requirements of
due process in a prison disciplinary hearing are met when there is
"some evidence" that supports the decision to revoke good time cred-
its. Superintendent, Mass. Correctional Inst. v. Hill, 472 U.S. 445,
455 (1985). Constructive possession provides "some evidence" of
guilt only when relatively few inmates have access to the area. See
                         MCCLUNG v. SHEARIN                           3
Broussard v. Johnson, 253 F.3d 874, 877 (5th Cir. 2001) (holding
that, when only evidence linking weapon to inmate is that it was
found in an area accessible to 100 inmates, there is insufficient evi-
dence to satisfy "some evidence" standard); Hamilton v. O’Leary, 976
F.2d 341, 345-46 (7th Cir. 1992) (finding some evidence (although
"meager") existed when inmate was one of four with access; noting
that, if inmate were one of thirty-two with access, constructive pos-
session would be insufficient evidence).

   The Hearing Officer relied on the following as evidence of
McClung’s guilt: (1) the fact that a sharpened instrument was found
in McClung’s living area and (2) the prison’s rule of "constructive
possession" which states that "[w]hen positive ownership can not be
determined, all occupants of the cell are equally responsible."
McClung stated, when he was given his incident report, that his cell
was unlocked and, therefore, accessible by other inmates. In his infor-
mal brief, he states that the number of inmates with access to his cell
was 130. McClung has consistently repeated these assertions through-
out both his administrative appeals and the instant action. If indeed
McClung’s cell was accessible by 130 inmates, we find that there was
insufficient evidence to connect him to the weapon.

   The district court did not address this issue and merely found that
"some evidence" supported McClung’s conviction, without either a
hearing or discussion of reasons. At the summary judgment stage, the
court does not weigh evidence or determine the truth of asserted mat-
ters. The only issue is whether there is a "genuine issue for trial."
Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Here, McClung
has raised a genuine issue as to whether the weapon with which he
was charged was found in an area accessible to 130 other inmates.
Notably, Defendant provides no evidence whatsoever regarding the
accessibility of McClung’s cell. Since the resolution of this issue can-
not be determined on summary judgment, we vacate a portion of the
district court’s order and remand the case for a hearing to determine
whether "some evidence" supported McClung’s conviction.

   Thus, we grant McClung’s motion to proceed in forma pauperis
and vacate the portion of the district court’s order granting summary
judgment on McClung’s claim that insufficient evidence supported
his disciplinary conviction and remand for further proceedings. We
4                       MCCLUNG v. SHEARIN
affirm the remainder of the district court’s order and deny McClung’s
motion to consolidate. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                        AFFIRMED IN PART;
                            VACATED AND REMANDED IN PART